United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
HARBOR HEALTHCARE SYSTEM,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1328
Issued: November 19, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 19, 2014 appellant, through her attorney, filed a timely appeal from the
February 6, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her recurrence claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a recurrence of disability from February 23
to November 23, 2011 causally related to her January 24, 2006 employment injury.
On appeal, counsel contends that the medical evidence of record establishes that
appellant’s worsening condition and disability for work are causally related to her accepted work
injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on January 24, 2006 appellant, then a 64-year-old psychologist,
sustained a closed right hip fracture as a result of falling on black ice while in the performance of
duty. She underwent an intramedullary nailing of a right intertrochanteric hip fracture on
January 25, 2006.2
On June 15, 2006 appellant returned to a limited-duty psychologist position, six hours a
day and later increased to seven hours effective July 11, 2006. Her place of assignment was
home. The duties of the position included oversight of the psychology section at the Brooklyn
campus which involved managing all relevant correspondences; and preparation and review of
written materials pertaining to program function, staff issues, resource needs, agenda for
administrative meetings; oversight of the domiciliary residential program section which involved
reviewing written materials pertaining to program function, staff issues, resource needs, weekly
and ad hoc debriefings with the chief; and participation via telephone in weekly administrative
meetings. The duties were to be performed in a home setting. The physical requirements
involved limited sitting and walking one to four hours, standing as fatigue and pain permitted,
simple grasping with no restriction and work above the shoulder.
On April 22, 2011 appellant filed a claim (Form CA-7) for compensation from
February 23 to April 22, 2011 as she was in a leave without pay (LWOP) status. On June 4,
2011 she filed a claim (Form CA-2a) alleging that she sustained a recurrence of disability on
February 23, 2011 as she continued to experience increased pain that rendered her unable to
work. Appellant stopped work on February 23, 2011.
In a decision dated September 7, 2011, OWCP accepted that appellant sustained a
recurrence of disability on September 23, 2011 causally related to her accepted January 24, 2006
employment injury.
On October 17, 2011 appellant filed a Form CA-7 for compensation from April 25 to
November 24, 2011 as she was again in an LWOP status.
In a June 24, 2011 right hip x-ray report, Dr. Christopher W. Olcott, an attending Boardcertified orthopedic surgeon, found a sequela of proximal right femoral fracture without residual
hardware and metallic fragments. He stated that the study was negative for appreciable right hip
osteoarthrosis, new fracture or dislocation. In a September 26, 2011 work capacity evaluation
(Form OWCP-5c), Dr. Olcott listed appellant’s physical restrictions and advised that she was
unable to work eight hours a day.
By letter dated December 6, 2011, OWCP asked appellant to submit rationalized medical
evidence in support of her disability claims.
In a June 15, 2011 letter, Dr. Carlos A. Sagebien, an attending Board-certified orthopedic
surgeon, noted that appellant had been his patient since January 24, 2006. He provided a history
of the accepted employment injury and her medical treatment. Dr. Sagebien stated that, although
2

On March 2, 2007 appellant underwent surgery to remove hardware from her right hip.

2

appellant initially did well with surgical intervention, her rehabilitation had been limited by
chronic pain in her right hip area. Appellant had chronic tendinitis of her gluteus maximus
tendon, chronic trochanteric bursitis and chronic iliotibial band syndrome over her proximal
trochanter. She had undergone multiple courses of failed treatment with physical therapy and
also had multiple injections over her right hip joint and gluteus maximus tendon with intermittent
relief of pain. Although the injections helped to alleviate her pain, appellant had never been
completely pain-free since the time of her initial fracture. Dr. Sagebien also noted that she was
treated by Dr. Elton Strauss, a Board-certified orthopedic surgeon, in January 2008 and that
Dr. Strauss agreed that she had significant trochanteric bursitis and spurring of the trochanter and
that she would benefit from a surgical procedure to decompress her iliotibial band and debride
her bursa and greater trochanter. Dr. Sagebien noted, on appellant’s last visit on March 23,
2011, she continued to show objective and clinical findings of pathology in her right hip joint
including a Trendelenburg gait, continued weakness in the right hip abductor muscles, tenderness
over the right greater trochanter, and posterior hip joint where the gluteus maximus tendon
inserted. Appellant also had continued significant pain in her right hip area that precluded her
from sitting in a car for long periods of time. Therefore, Dr. Sagebien hesitated to clear her to
drive long periods of time as this would not present safe driving conditions. He also questioned
appellant’s ability to safely manipulate the gas and brake pedals. Because of the chronicity of
her pathology in her right hip joint, Dr. Sagebien did not believe that she would be able to drive
herself to and from work. He thought that it would be difficult for appellant to carry out her job
as she had significant pain with ambulation and sitting or standing long periods of time.
Dr. Sagebien concluded with his opinion that she may still be a candidate for further surgical
decompression of her right hip joint.
In a January 20, 2012 decision, OWCP denied appellant’s claim for compensation from
February 23 to November 23, 2011, finding that the medical evidence did not establish that she
was totally disabled during the claimed period resulting from her accepted January 24, 2006
employment injury.
On December 13, 2012 appellant requested reconsideration.
In clinic notes dated July 20, 2012, Dr. Olcott provided a history of the January 24, 2006
employment injury and appellant’s medical treatment. He noted her persistent lateral and
posterolateral hip pain that was aggravated by prolonged sitting, standing or walking. Dr. Olcott
further noted that appellant had no recent trauma or medical issues. He reported essentially
normal findings on physical and x-ray examination. Dr. Olcott assessed appellant as being over
six years status post displaced right intertrochanteric hip fracture treated with a cephalomedullary
nail with subsequent removal. He stated that she had persistent lateral and posterolateral hip pain
and noted that she had been out of work since February 23, 2011. Appellant also had pain with
periods of sitting, standing and walking. She was limited in her activities of daily living.
Dr. Olcott stated that x-rays showed well-preserved joint space, but found that his examination
was consistent with trochanteric bursitis and tendinitis with decreased hip flexion and abductor
strength. He advised that appellant was disabled from her previous level of function at work.
In a September 20, 2012 letter, Dr. Olcott noted that he reviewed her job duties and
responsibilities during her last evaluation. He advised that, since appellant’s job required intense
face-to-face sustained contact with personnel and patients and a prolonged commute, she was

3

unable to return to her current job description. Appellant’s pain limited her from sitting long
periods of time, i.e., greater than one hour, which would affect her ability to work on a computer
and have sustained contact and evaluation of patients and personnel. Dr. Olcott concluded that
she was disabled from her current job.
In a March 20, 2013 decision, OWCP denied modification of the January 20, 2012
decision. It treated appellant’s claims for compensation as a claim for a recurrence of disability.
OWCP found that she failed to submit rationalized medical evidence to establish that her
accepted conditions had worsened and resulted in her disability.
By letter dated November 12, 2013, appellant, through her attorney, requested
reconsideration and submitted evidence. In an October 25, 2013 report, Dr. Sagebien again
provided a history of the January 24, 2006 employment injury and her medical treatment. He
also provided his findings on examination of her right hip from June 6, 2006 to March 23, 2011.
Dr. Sagebien stated that during the course of appellant’s multiple office visits to his practice she
had a continuing pattern of significant tenderness of her trochanter, weakness around her right
hip and reports of chronic pain in her right hip joint. He advised that she was unable to continue
working at the employing establishment and subsequently unable to perform her duties from
home secondary to her continued objective tenderness, pain and snapping of her right hip.
Dr. Sagebien advised that these findings were radiographically consistent with appellant’s
symptoms. He diagnosed right hip fracture and chronic pain and weakness of the right hip.
Dr. Sagebien concluded with his opinion that it was with a reasonable degree of medical
probability that appellant’s right intertrochanteric hip fracture and subsequent chronic pain,
tenderness, snapping and weakness of her right hip joint were secondary to the fall she sustained
at the time of her original injury. He further opined that it was with a reasonable degree of
medical probability that her injury was permanent in nature and would not improve with further
nonoperative or operative treatment.
In a February 6, 2014 decision, OWCP denied modification of the March 20, 2013
decision. It found that Dr. Sagebien did not provide any findings or rationale to support a
material change or worsening of appellant’s accepted employment injury.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.3 This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn (except when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties or a reduction-in-force) or when the
physical requirements of such an assignment are altered so that they exceed his or her established
physical limitations.4
3

20 C.F.R. § 10.5(x).

4

Id.

4

When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a limited-duty position or the medical evidence of
record establishes that he or she can perform the limited-duty position, the employee has the
burden to establish by the weight of the reliable, probative and substantial evidence a recurrence
of total disability and to show that he or she cannot perform such limited-duty work. As part of
this burden, the employee must show a change in the nature and extent of the injury-related
condition or a change in the nature and extent of the limited-duty job requirements.5
To show a change in the degree of the work-related injury or condition, the claimant must
submit rationalized medical evidence documenting such change and explaining how and why the
accepted injury or condition disabled the claimant for work on and after the date of the alleged
recurrence of disability.6
ANALYSIS
OWCP accepted appellant’s claim for a closed right hip fracture. On June 15, 2006
appellant returned to modified-duty work from home for the employing establishment. She
claimed a recurrence of disability from February 23 to November 23, 2011 due to her accepted
injury. Appellant does not allege that this disability was a result of a change in the nature and
extent of her limited-duty job requirements. Her burden therefore is to show a change in the
nature and extent of her injury-related condition.
The Board finds that appellant has not submitted sufficient medical opinion evidence to
support the claimed period of disability. Dr. Olcott’s reports and letter do not contain a
rationalized opinion explaining how she was disabled due to a worsening of her accepted workrelated condition from February 23 to November 23, 2011. His June 24, 2011 right hip x-ray
report did not contain objective evidence of disability. Dr. Olcott reported a sequela of proximal
right femoral fracture without residual hardware and metallic fragments and found no
appreciable osteoarthrosis, new fracture or dislocation. While he opined in his September 26,
2011 OWCP-5c form and July 20, 2012 clinic notes that appellant’s trochanteric bursitis and
tendinitis with decreased hip flexion and abductor strength, chronic pain, tenderness and
weakness, right hip fracture, physical restrictions and permanent total disability for her limitedduty position were caused by the January 24, 2006 employment injury, he did not explain how
her conditions, restrictions and disability were caused by the accepted employment injury.7 In
his September 20, 2012 letter, Dr. Olcott opined that appellant was unable to return to her current
job because her job duties and responsibilities required intense face-to-face sustained contact
with personnel and patients and a prolonged commute. However, the Board notes that the duties
of her limited-duty position were performed at home. Appellant was not required to drive to an
office or have face-to-face contact with personnel and patients. It is well established that
medical reports must be based on a complete and accurate factual and medical background and
5

Albert C. Brown, 52 ECAB 152, 154-55 (2000); Barry C. Peterson, 52 ECAB 120 (2000); Terry R. Hedman, 38
ECAB 222, 227 (1986).
6

James H. Botts, 50 ECAB 265 (1999).

7

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).

5

medical opinions based on an incomplete or inaccurate history are of little probative value.8
Further, while Dr. Olcott found that appellant could not sit longer than one hour, he did not
explain how this restriction was caused by the January 24, 2006 employment injury. The Board
has found that medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.9 The
Board finds that Dr. Olcott’s submissions are insufficient to establish appellant’s claim.
In an October 25, 2013 report, Dr. Sagebien opined that appellant had a right
intertrochanteric hip fracture and subsequent chronic pain, tenderness, snapping and weakness of
her right hip joint and that she was disabled for work secondary to the January 24, 2006
employment. He provided findings on examination and advised that she had a continuing pattern
of significant tenderness of her trochanter, weakness around her right hip and reports of chronic
pain in her right hip joint. Dr. Sagebien stated that appellant was unable to continue working at
the employing establishment and later she was unable to perform her duties from home due to
her conditions. He further stated that her injury was permanent in nature and would not improve
with further nonoperative or operative treatment. In a June 15, 2011 letter, Dr. Sagebien
reported that appellant’s chronic right hip weakness, tenderness and pain prevented her from
driving to and from work. He concluded that she may require further right hip surgery.
Dr. Sagebien did not provide a firm medical diagnosis of any condition resulting from the
accepted right hip fracture. His finding of chronic pain, tenderness, snapping and weakness of
the right hip is a description of a symptom rather than a clear diagnosis of a medical condition.10
Further, Dr. Sagebien either did not provide adequate medical rationale to support his opinion on
causal relationship11 or did not address causal relationship.12 Lastly, his finding that appellant’s
condition prevented her from driving to and from work is of little probative value as it is based
on an inaccurate factual background.13 As stated above, appellant’s limited-duty position
required her to work at home. The Board finds that Dr. Sagebien’s submissions are insufficient
to establish a worsening of her employment-related condition.
Appellant failed to submit sufficiently rationalized medical evidence establishing that her
right hip condition and resultant disability from February 23 to November 23, 2011 resulted from
the residuals of her accepted injury.14 She has not met her burden of proof.15

8

Douglas M. McQuaid, 52 ECAB 382 (2001).

9

A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004); Willie M. Miller, 53 ECAB 697 (2002);
Michael E. Smith, 50 ECAB 313 (1999).
10

C.F., Docket No. 08-1102 (issued October 10, 2008).

11

Franklin D. Haislah, supra note 7.

12

See cases cited, supra note 9.

13

Douglas M. McQuaid, supra note 8.

14

Cecelia M. Corley, 56 ECAB 662 (2005).

15

Tammy L. Medley, 55 ECAB 182 (2003).

6

On appeal, appellant’s attorney contended that the medical evidence of record establishes
that appellant’s worsening condition and disability for work are causally related to her accepted
work injury. For reasons stated above, the Board finds that she did not submit sufficient
rationalized medical evidence establishing that she sustained a recurrence of disability during the
claimed period due to her accepted January 24, 2006 employment injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained a recurrence of
disability from February 23 to November 23, 2011 causally related to her January 24, 2006
employment injury.
ORDER
IT IS HEREBY ORDERED THAT February 6, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 19, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

